Citation Nr: 0307945	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  94-22 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Clayte Binion, III, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
January 1967.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1992 decision by the RO in Waco, Texas 
which denied the veteran's application to reopen a previously 
denied claim for service connection for a psychiatric 
disorder.  A personal hearing was held before an RO hearing 
officer in February 1993.  In May 1997, the Board denied the 
veteran's claim.  The veteran then appealed to the United 
States Court of Appeals for Veterans Claims (formerly known 
as the United States Court of Veterans Appeals) (Court).  In 
October 1998, the Court ordered that the May 1997 Board 
decision be vacated and the matter remanded for 
readjudication in light of Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Board then remanded the case to the RO for 
readjudication in February 1999.  The case was subsequently 
returned to the Board, and in an August 2001 decision, the 
Board reopened the claim for service connection for a 
psychiatric disorder, and denied the claim for service 
connection for a psychiatric disorder on the merits.
 
The veteran then appealed to the Court.  In an October 2002 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the Board decision be vacated 
and the issues remanded pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  In an April 2001 Court order, 
the joint motion was granted, and that part of the Board's 
decision which denied service connection for a psychiatric 
disorder was vacated, and the issue remanded.  The case was 
subsequently returned to the Board.

REMAND

Initially, the Board notes that in its August 2001 decision, 
it reopened the veteran's previously denied claim for service 
connection for a psychiatric disorder.  This portion of the 
Board's decision was not vacated by the Court.  Hence the 
issue on appeal is as styled on the first page of this 
remand.

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In October 2001, the veteran submitted a private medical 
record from W. Flynn, Ph.D., dated in October 2001.  This 
medical opinion has not yet been reviewed by the RO.  In an 
April 2003 written statement, the veteran's representative 
has requested that this case be remanded to the RO for 
initial review of Dr. Flynn's medical opinion.  To avoid 
potential prejudice to the veteran, this case must be 
remanded to the RO for readjudication of the claim for 
service connection for a psychiatric disorder, with 
consideration of all additional evidence received since the 
July 2000 supplemental statement of the case, including Dr. 
Flynn's October 2001 opinion.  See 38 C.F.R. §§ 19.9(a)(1), 
19.31, 19.37 (2002); Bernard v. Brown, 4 Vet. App. 384 
(1993).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.

2.  The RO should then review the claim 
(and any additional evidence, including 
the October 2001 private medical record), 
for entitlement to service connection for 
a psychiatric disorder.  If the claim is 
denied, the veteran and his attorney 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




